         Case 1:19-cv-04977-JPC Document 135 Filed 04/19/21 Page 1 of 1




                            KLAYMAN LAW GROUP
                                A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.               7050 W. Palmetto Park Road                   Tel: 561-558-5336
                                     Boca Raton, FL, 33433

April 19, 2021

Via Email

Hon. John P. Cronan
U.S. District Court for the Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007
CronanNYSDChambers@nysd.uscourts.gov.

Re:    Moore, et al. v. Cohen, et al., 1:19-cv-4977-ALC

Dear Judge Cronan:

        Contrary to the implication of counsel for Defendants, the video of the deposition of
Defendant Cohen has not been made public, although it should be made public by this Court
since there is no valid or legal reason not to. The link to the video was only emailed to the Court
and not put on the public docket.

                                                            Respectfully,



                                                            Larry Klayman, Esq.
                                                            Counsel for Plaintiffs

cc:    Elizabeth McNamara, Esq.: lizmcnamara@dwt.com
       Rachel Strom, Esq.: RachelStrom@dwt.com
       Eric Feder, Esq.: EricFeder@dwt.com

       Counsel for Defendants

       Chief Justice Roy Moore and Kayla Moore
       Melissa Isaak, Esq.




                                                1
